201 U.S. 244 (1906)
FRENZER
v.
WALLACE.
MORSMAN
v.
SAME.
McCLELLAN
v.
SAME.
Nos. 192, 193, 195.
Supreme Court of United States.
Submitted March 6, 1906.
Decided April 2, 1906.
APPEALS FROM THE CIRCUIT COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
Mr. W.W. Morsman and Mr. Howard B. Smith for appellants in Nos. 192 and 193. Mr. Charles Battelle and Mr. Richard S. Horton for appellants in No. 195.[1]
Mr. James M. Woolworth and Mr. R.S. Hall for appellees.[1]
Mr. JUSTICE BREWER:
These are separate appeals by other stockholders from the same decree, and present no questions other than those considered in the former opinion, and the same decrees of affirmance will be entered.
NOTES
[1]  For abstracts of briefs see Wyman v. Wallace, ante, p. 230.